PER CURIAM.
Appellant filed a notice of appeal over two months after entry of the written order which he wants us to review. We do not have jurisdiction unless an appropriate motion for rehearing tolled the time for filing *783a notice of appeal. Appellant relies upon a motion for rehearing filed after the court’s oral ruling but before entry of a written order. We dismiss the appeal. See Tri-State Systems, Inc. v. Seminole County, 302 So.2d 168 (Fla. 4th DCA 1974).
APPEAL DISMISSED.
MOORE, BERANEK and GLICKSTEIN, JJ., concur.